Citation Nr: 0635454	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran had active duty from service from June 1977 to 
May 1981and from January 1983 to October 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims for 
service connection for bilateral hearing loss, a lumbar spine 
condition, a right knee condition, a left knee condition, 
bilateral pes planus, headaches, mad cow disease, and a left 
hand condition.  However, the first time that the RO 
adjudicated this issue of entitlement to nonservice-connected 
pension benefits was not in the rating decision, but in the 
February 2004 statement of the case (SOC) issued in response 
to the appellant's September 2003 notice of disagreement 
(NOD) with the May 2003 rating decision.  The appellant 
subsequently filed a VA Form 9 substantive appeal in April 
2004 with the SOC in which he indicated that he would like to 
appeal only the issue of entitlement to nonservice-connected 
pension benefits.  

The Board notes that appellate review generally is initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  
Because in this case the RO first adjudicated the issue of 
entitlement to nonservice-connected pension benefits in the 
SOC, the appellant's indication on the VA Form 9 that he 
wished to appeal this issue would ordinarily be construed as 
an NOD that would prompt the Board to remand that claim for 
the RO to issue an SOC and provide a reasonable amount of 
time for the appellant to submit a substantive appeal.   See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, because 
an SOC was already issued which notified the appellant of the 
regulations pertaining to nonservice-connected pension 
benefits and explained the reason for the denial of that 
issue, to remand the claim to have an SOC issued would be 
superfluous.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).  Therefore, the Board 
concludes that its jurisdiction extends to consideration of 
the issue of entitlement to nonservice-connected pension 
benefits in this case and that the appellant will not be 
prejudiced by considering that issue on appeal.  See Rowell, 
4 Vet. App. at 17 (holding that lack of timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by a timely notice of disagreement); 
Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, 
where Board proceeded to review claims on appeal where no 
substantive appeal was filed, Board implicitly waived the 
filing requirement of the substantive appeal as to those 
claims).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had active service from June 1977 to May 1981 
and from January 1983 to October 1983.

3.  The veteran did not serve on active service during a 
period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 101(12), 1501, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.102, 3.159 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claim currently on 
appeal.  However, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the legal provisions regarding the duty to 
notify and to assist are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims. 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development. Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

To establish basic eligibility for nonservice-connected VA 
pension benefits, a veteran must have served in the active 
military, naval or air service: for a period of 90 days or 
more during a period of war; during a period of war and be 
discharged or released from such service for a service-
connected disability; for a period of 90 days or more and 
such period either began or ended during a period of war; or, 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war period.  
See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) 
(2006).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(f), the 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  The Persian Gulf War is 
defined as the period beginning on August 2, 1990 through the 
date to be prescribed by Presidential proclamation or law. 
38 C.F.R. § 3.2(i).

The basic facts in this case are not in dispute.  The record 
clearly shows that the veteran's active service was after the 
Vietnam Era and prior to the Persian Gulf War.  The veteran's 
service records shows that he entered active service on June 
1, 1977, and separated from active service on May 28, 1981, 
under honorable conditions.  He entered active service again 
on January 5, 1983, and he thereafter separated from active 
service on October 25, 1983, under other than honorable 
conditions.  Accordingly, the Board finds that the veteran 
did not serve in the active military, naval, or air service 
during a period of war, and is not eligible to receive 
pension benefits under the provisions of 38 U.S.C.A. § 1521.  
Because the veteran does not meet the basic eligibility 
requirements for a nonservice-connected pension, his claim 
must be denied by operation of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The Board has no discretion and must 
apply the law and regulations as stated. See 38 U.S.C.A. § 
7104(c).  Accordingly, his claim for a nonservice-connected 
pension is denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


